Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1- 2, 6 -14 and 16 -17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1760118A2(EP’118).
Regarding claims 1- 2, 6 -10, EP’118 discloses an optical effect pigment with series of thin film layers being deposited on a substrate 12. The thin film layers include a layer of magnetic material 14, 14', a layer of reflective material 16, 16’, and additional layers 18, 18'. The additional layers could be spacer layers of dielectric material 18, 18' having a thickness selected to provide a particular interference wavelength and an absorber layer 19, 19', for example. Although the coated flake is shown as having a symmetrical coating on both sides of the substrate 12, the coatings could be unsymmetrical, even completely absent, on one side. Similarly, a flake could be encapsulated by successive coating layers. Many optical designs are known to achieve a variety of color-shifting, selective absorption/reflection, and other optical effects. In an alternative embodiment, the substrate 12 is a magnetic material and the separate layer of magnetic material 14 is omitted. In yet another embodiment, the substrate is both reflective and magnetic, and the reflective layer 16 is also omitted. In yet another embodiment, the reflective layer is a magnetic material, and a separate layer of magnetic material is omitted. In another embodiment, the absorber layer(s) can be a magnetic layer ([0019]).
Pigments with diffraction gratings separate light into spectral components, similar to a prism, so that the perceived color changes with viewing angle. It has been found that pigment flakes can be oriented with magnetic fields if the pigment flake includes a magnetic material. For the purposes of this application, "magnetic" materials can be ferro- or ferri-magnetic. Nickel, cobalt, iron, gadolinium, terbium, dysprosium, erbium, and their alloys and oxides, Fe/Si, Fe/Ni, Fe/Co, Fe/Ni/Mo, SmCo5, NdCo5, Sm2Co17, Nd2Fe14B, TbFe2, Fe3O4, NiFe2O4, and CoFe2O4, are a few examples of magnetic materials. It is not necessary that the magnetic layer, or the magnetic material of the magnetic layer, be capable of being permanently magnetized, although it could be. In some embodiments, magnetic material capable of being permanently magnetized is included in a flake, but remains unmagnetized until after it is applied to form an image. In a further embodiment, flakes with permanent magnet material are applied to a substrate to form a visual image, and subsequently magnetized to form a magnetic image, in addition to the visual image ([0018]). A plurality of e-field orientable pigment particles is provided wherein the particles are deposited on a substrate and aligned and oriented in an electric field such that at least some of the flakes form different angles with the substrate and wherein some of the flakes are out of plane ([0014]). The order of the layers is merely exemplary, and non-symmetrical or asymmetrical pigments may be made ([0044]).
EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2). It is not necessary that all flakes align with the magnetic field to produce a suitable optical effect. Typically, some flakes are not perfectly aligned, either along the diffraction pattern, or within the plane of the substrate ([0033]).
The specification of the instant application discloses that the effect pigment characterizes itself in that its magnetic element has an out-of-plane magnetization, i.e. in that its easy magnetic axis is predominantly perpendicular to the plane of the pigment. “Predominantly perpendicular” means that the easy magnetic axis defines an angle preferably between 45° and 135°, more preferably between 60° and 120° and more preferably between 80° and 100° with a line which is horizontal to the plane of the pigment. Thus, the value outside between 45°and 135° is still read on the out of plane.
Figure 2 meets the limitation that “the magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment”. Figure 2A discloses that the magnetic flake 40 has a long side 42 and a short side 44([0031]). The magnetization of the pigment is aligned in parallel to the magnetic field. Thus, magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment.

    PNG
    media_image1.png
    455
    415
    media_image1.png
    Greyscale

Regarding claims 11 and 16, suitable substrates (magnetic) may be formed from materials such as glass, mica, alumina, iron oxide, graphite, bismuth oxychloride, boron nitride, polymer or metal or similar particle. Examples of suitable reflector material include aluminum, silver, iron, tantalum, iridium, rhenium, copper, silver, gold, platinum, palladium, nickel, cobalt, niobium, chromium, tin, and combinations or alloys ([0020]).
Regarding claim 12, Examples of suitable absorber materials include chromium, nickel, iron, titanium, aluminum, tungsten, molybdenum, niobium, combinations, compounds or alloys thereof, such as INCONEL™ (Ni--Cr--Fe), metals mixed in a dielectric matrix, or other substances that are capable of acting as a uniform or selective absorber in the visible spectrum. Alternatively, the absorber can also be a dielectric material such as an iron oxide (e.g., Fe2O3), silicon monoxide (SiO), chromium oxide (Cr2O3), carbon, titanium sub-oxide (TiOx) where x is less than 2.0), metal carbides, metal carbo-nitrides, combinations thereof, and the like. Metal absorber layers are generally deposited in a layer that is sufficiently thin so as to allow substantial transmission of light through the absorber layer([0020]).
Regarding claim 13, Suitable materials for the spacer( dieelectric) layer includes zinc sulfide (ZnS), zinc oxide (ZnO), zirconium oxide (ZrO2), titanium dioxide (TiO2), diamond-like carbon, indium oxide (In2O3), indium-tin-oxide ("ITO"), tantalum pentoxide (Ta2O5), ceric oxide (CeO2), yttrium oxide (Y2O3), europium oxide (Eu2O3), iron oxides such as (II)diiron(III) oxide (Fe3O4) and ferric oxide (Fe2O3), hafnium nitride (HfN), hafnium carbide (HfC), hafnium oxide (HfO2), lanthanum oxide (La2O3), magnesium oxide (MgO), neodymium oxide (Nd2O3), praseodymium oxide (Pr6O11), samarium oxide (Sm2O3), antimony trioxide (Sb2O3), silicon (Si), silicon monoxide (SiO), germanium (Ge), selenium trioxide (Se2O3), tin oxide (SnO2), tungsten trioxide (WO3), silicon dioxide (SiO2), aluminum oxide (Al2O3), metal fluorides such as magnesium fluoride (MgF2), aluminum fluoride (AlF3), cerium fluoride (CeF3), lanthanum fluoride (LaF3), sodium aluminum fluorides (e.g., Na3AlF6 or Na5Al3F14), neodymium fluoride (NdF3), samarium fluoride (SmF3), barium fluoride (BaF2), calcium fluoride (CaF2), lithium fluoride (LiF), and combinations thereof, and organic monomers and polymers including dienes or alkenes such as acrylates (e.g., methacrylate), perfluoroalkenes, polytetrafluoroethylene (e.g., TEFLON®), fluorinated ethylene propylene ("FEP"), combinations thereof, and the like ([0020])
Regarding claim 14, Examples of suitable reflector material include aluminum, silver, iron, tantalum, iridium, rhenium, copper, silver, gold, platinum, palladium, nickel, cobalt, niobium, chromium, tin, and combinations or alloys ([0020]).
Regarding claim 17, Examples of suitable reflector material include aluminum, silver, iron, tantalum, iridium, rhenium, copper, silver, gold, platinum, palladium, nickel, cobalt, niobium, chromium, tin, and combinations or alloys ([0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1760118A2(EP’118), as applied to claim 2 above, and further in view of US6571784(US’784).
EP’118 discloses the pigment set forth above. But it is silent about incorporating luminescent material into the layers.
US’784 discloses that Interference pigment flakes and foils are provided which have luminescent and color-shifting properties. The pigment flakes can have a symmetrical coating structure on opposing sides of a core layer, can have an asymmetrical coating structure with all of the layers on one side of the core layer, or can be formed with encapsulating coatings around the core layer. The coating structure of the flakes and foils includes a core layer, a dielectric layer overlying the core layer, and an absorber layer overlying the dielectric layer. A luminescent material is incorporated into the flakes or foils as a separate layer or as at least part of one or more of the other layers. The pigment flakes and foils exhibit a discrete color shift so as to have a first color at a first angle of incident light or viewing and a second color different from the first color at a second angle of incident light or viewing the luminescent material can be present in the reflector layer, dielectric layer, or absorber layer, depending on the desired structure and material of the particular pigment (abstract; claims 25, and 62-64).
Thus, it would have been obvious to one of ordinary skill in the art to incorporate luminescent materials into the pigment of EP’118, motivated by the fact that US’784 discloses that such incorporating can improve the optical effect of the pigment (abstract, col. 1 and col. 3).
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
The applicant argues that EP' 118 discloses diffractive pigment flakes that are selectively alignable to form an image. However, EP' 118 does not disclose out-of-plane magnetization, as defined above and in the present application paragraph [0010]; paragraph [0016]; Fig. 10A; Fig. l0B; Paragraph [0096]; Fig. 13; Fig. 18, Fig 19; Fig 20 ; Fig. 23 to 27.Paragraphs [0033], [0034], [0113] and et al. Applicant states that it is well known that magnetic materials, due to their composition, shape or other factors can present magnetic anisotropy, that is, a directional dependence of the material's magnetic properties. The magnetic moment of magnetically anisotropic materials will tend to align with an easy axis, which is an energetically favorable direction of spontaneous magnetization. In the case of magnetic pigments, this easy axis is contained in the plane of the pigment, so that the magnetization is in plane. EP' 118 states in paragraph [0125] "Magnetic particles are oriented along a direction corresponding to the axis of easy magnetization, referred hereafter as the "easy axis". Diffractive flakes have their easy axis parallel to their grooves or lines of the gratings. Advantageously, when exposed to an out-of- plane magnetic field, diffractive flakes will simultaneously be aligned out of plane and along the grooves or lines of the grating". It is clear that the expression "out of plane" in this paragraph does not refer to the magnetization of the pigment, but to the orienting magnetic field that is perpendicular to the substrate. This is further clearly stated in paragraph [0126] of EP' 118: "The diffractive magnetically orientable flakes described heretofore, can be used to make flip-flop images, rolling bar images and other images that require flakes to be aligned with their "easy axis" out of plane with respect to the substrate versus parallel to the substrate". Although the pigment can be aligned out-of-plane, its magnetization is still in-plane. In view of the above remarks, it is clear that the prior art document EP' 118 describes a magnetic pigment with in-plane magnetization, thus not anticipating the claimed pigment of the present application. By making the magnetic element with an out-of-plane magnetization, the pigment of the present invention can be controlled to deposit on the substrate in a predetermined face up manner during printing. There is no teaching in EP' 118 that the magnetization of the flake comprises an out-of- plane component. Instead, the magnetic pigments disclosed by EP' 118 have a known in-plane magnetization. EP' 118 fails to teach the claimed feature of the present invention whereby the magnetic element of the magnetic pigment has an out-of-plane magnetization with respect to a longest plane of the optical effect pigment. The applicant states that EP' 118 does not give the person skilled in the art any information which would have enabled him/her to unambiguously arrive at the subject-matter of the claimed invention
The Examiner submits that EP’118 discloses that it is desirable to be able to align pigment flakes in a desired orientation to achieve various optical effects ([0006]). EP’118 discloses that although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030]). Thus, it is reasonable to expect to have the flake with a long axis generally not parallel to the magnetic stripes. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The specification of the instant application discloses that the effect pigment characterizes itself in that its magnetic element has an out-of-plane magnetization, i.e. in that its easy magnetic axis is predominantly perpendicular to the plane of the pigment. “Predominantly perpendicular” means that the easy magnetic axis defines an angle preferably between 45° and 135°, more preferably between 60° and 120° and more preferably between 80° and 100° with a line which is horizontal to the plane of the pigment. Thus, the value outside between 45°and 135° is still read on the claimed “out of plane”. Figure 2 meets the limitation that “the magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment”. Figure 2A discloses that the magnetic flake 40 has a long side 42 and a short side 44([0031]). The magnetization of the pigment is aligned in parallel to the magnetic field 46. Thus, magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment as applicant recites in claim 1.
. The applicant argues that the flake in Fig. 2A of EP' 118 is tilted towards the left. However, the flake represented in Fig 2A has a conventional in-plane magnetization. There is no presence of any out-of-plane magnetization component. See page 9-10. The applicant argues that the flake is tilted to the left (i.e. its longest axis is not parallel to the orienting magnetic field), due to the manufacturing factors explained above. But whether the longest axis of the flake aligns itself or not with the orienting magnetic field is irrelevant: it is the magnetic axis, not the longest axis of the flake, what aligns itself with the orienting magnetic field. Where longest axis and magnetic axis coincide, as in the hypothetical case that has been described and exemplified by first drawing, then both axes will have the same alignment. But where they do not coincide, as it is normally the case in practice, the parallel alignment of the magnetic axis to the orienting magnetic field will mean that the longest axis of the pigment will not be perfectly aligned in parallel to the magnetic field, as happens in the second drawing, and as stated in paragraph [0033] of EP'118: "typically, some flakes are not perfectly aligned". This can be further exemplified with the help of paragraph [0036] of EP' 118 and Fig. 3A, referring to patterned magnetic layers, specifically to an embodiment where an irregularly- shaped magnetic flake has stripes 62 of magnetic material. The stripes tend to align along the magnetic field 46. But the longest axis of the flake is not in parallel to the magnetic field, because again the alignment is governed by the magnetic stripes (magnetic axis), not by the longest axis of the flake. As a result, as shown by Fig. 3A, an in-plane magnetized flake an irregular shape is not in a straight position with respect to the magnetic field, but tilted, same as the flake in Fig 2A, this tilting not being the effect of an out-of-plane magnetization, but of the alignment of the magnetic axis (stripes) of the flake with the orienting magnetic field, in a flake whose magnetic axis and longest axis do not coincide. See pages 9-12.
The Examiner respectfully submits that EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2A). Figure 2A meets the limitation that “the magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment”. Figure 2A discloses that the magnetic flake 40 has a long side 42 and a short side 44([0031]). The magnetization of the pigment is aligned in parallel to the magnetic field 46. Thus, magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment. The patentability of a product does not depend on its method of production. 
The applicant argues that all flake drawings in EP' 118 are just conventional representations of in-plane magnetic flakes. None of the pigments are perpendicular to the orienting magnetic field, which would be the case if they presented an out-of-plane magnetization.
The Examiner respectfully submits that the specification of the instant application discloses that the effect pigment characterizes itself in that its magnetic element has an out-of-plane magnetization, i.e. in that its easy magnetic axis is predominantly perpendicular to the plane of the pigment. “Predominantly perpendicular” means that the easy magnetic axis defines an angle preferably between 45° and 135°, more preferably between 60° and 120° and more preferably between 80° and 100° with a line which is horizontal to the plane of the pigment. Thus, the value outside between 45°and 135° is still read on the out of plane. EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2). Figure 2 meets the limitation that “the magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment”. Figure 2A discloses that the magnetic flake 40 has a long side 42 and a short side 44([0031]). The magnetization of the pigment is aligned in parallel to the magnetic field. Thus, magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment. 
The applicant argues that 2) Fig 8B of EP' 118 shows that two subsequent method steps are "PROVIDE MAGNETICALLY ALIGNABLE PIGMENT FLAKE" 812 and "APPLY MAGNETIC FIELD IN PLANE OF FLAKE TO ALIGN FLAKE IN PLANE" 814 which is self-explanatory. 
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2).
The applicant argues that 3) As was pointed-out above, the magnetization is either in-plane or out-of-plane, there cannot be a magnetization with both components. Indeed, a specific feature of magnetic thin layers, as explained in paragraph [0031] of the specification as filed of the present application, is that the combination of two uniaxial magnetic anisotropies (of different physical origin) with easy axis in perpendicular directions produces a single uniaxial anisotropy whose easy axis lies in the direction of the stronger one, and whose magnitude is the difference between them. Therefore, either the magnetization is in-plane or is out-of-plane, not anything “midway”. In other words, an in-plane magnetization and a completely out-of-plane magnetization in a thin magnetic layer cannot exist simultaneously and cannot resolve themselves in an in-plane magnetization with an out-of-plane component. A detailed description of this feature of thin magnetic layers is in the reference cited in paragraph [0031] of the specification as filed of the present application.
The Examiner respectfully submits that the specification of the instant application discloses that the effect pigment characterizes itself in that its magnetic element has an out-of-plane magnetization, i.e. in that its easy magnetic axis is predominantly perpendicular to the plane of the pigment. “Predominantly perpendicular” means that the easy magnetic axis defines an angle preferably between 45° and 135°, more preferably between 60° and 120° and more preferably between 80° and 100° with a line which is horizontal to the plane of the pigment. Thus, the value outside between 45°and 135° is still read on the out of plane. EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2).
Figure 2 meets the limitation that “the magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment”. Figure 2A discloses that the magnetic flake 40 has a long side 42 and a short side 44([0031]). The magnetization of the pigment is aligned in parallel to the magnetic field. Thus, magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment.
 The applicant argues that 4) Further, a strong evidence of that EP' 118 is not concerned at all with out-of-plane magnetic flakes is that the document enumerates a large set of magnetic materials in paragraph [0018] of EP' 118 but does not contain any details on the production methods - proportions of materials, temperature, pressure and other conditions - necessary to achieve an out-of-plane magnetization (as opposed to the present application which describes this process in paragraphs [0050] and [0056] to [0058]). It is very unlikely that an effect which is neither described nor intended can somehow be achieved.
The Examiner respectfully submits that the claims are drawn to a composition not a process of making. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., proportions of materials, temperature, pressure and other conditions) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that EP' 118 does not teach or suggest that the magnetization of the flake in Fig 2A (or of any other flake described therein) comprises an out-of-plane component just because the longest dimension of the flake is not completely parallel to the orienting magnetic field. The alignment of the longest dimension is an irrelevant factor. Instead, the magnetic pigments disclosed by EP' 118 have a known in-plane magnetization. Therefore, EP' 118 does not anticipate or render obvious the scope of amended independent claim 1 where the magnetic element of the optical effect pigment has an out-of-plane magnetization with respect to the plane of the optical effect pigment. 
EP’118 discloses that it is desirable to be able to align pigment flakes in a desired orientation to achieve various optical effects ([0006]). EP’118 discloses that although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030]). Thus, it is reasonable to expect to have the flake with a long axis generally not parallel to the magnetic stripes. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The specification of the instant application discloses that the effect pigment characterizes itself in that its magnetic element has an out-of-plane magnetization, i.e. in that its easy magnetic axis is predominantly perpendicular to the plane of the pigment. “Predominantly perpendicular” means that the easy magnetic axis defines an angle preferably between 45° and 135°, more preferably between 60° and 120° and more preferably between 80° and 100° with a line which is horizontal to the plane of the pigment. Thus, the value outside between 45°and 135° is still read on the claimed “out of plane”. Figure 2 meets the limitation that “the magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment”. Figure 2A discloses that the magnetic flake 40 has a long side 42 and a short side 44([0031]). The magnetization of the pigment is aligned in parallel to the magnetic field 46. Thus, magnetic element has an out-of-plane magnetization with respect to a longest plane of the effect pigment as applicant recites in claim 1.
The applicant argues that US'784 is used in the rejection of certain dependent claims. However, this document fails to cure the deficiencies of EP' 118 discussed above. 
The rejection based on EP’118 is proper, thus the rejection based on US’784 and EP’118 is maintained. 
The applicant argues that at least the following exemplary features of claim 1 are novel over EP'118: said plurality of layers (34a, 35a, 36a, 34b, 35b, 36b, 39, 40, 41, 43, 44, 48a, 49a, 48b, 49b) comprising at least an absorber layer (34a, 34b, 39, 43, 48a, 48b) and at least a dielectric layer (35a, 35b, 40, 44, 49a, 49b), characterized in that the magnetic element (33, 38, 45, 50) has an out-of-plane magnetization with respect to a longest plane of the effect pigment. The above distinguishing features entail a surprising beneficial effect. In particular, the above novel features allow a face up and face down orientation of effect pigments to be controlled when subjected to an external magnetic field, thereby allowing enhanced control of a resulting optical effect. The claimed solution allows the up/down orientation of each pigment to be controlled, which opens a raft of new possibilities for creating interesting optical effects.
The Examiner respectfully submits that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Examiner submits that EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2). Thus, the pigment of EP’118 can be read on the claimed pigment. EP’118 discloses that it is desirable to be able to align pigment flakes in a desired orientation to achieve various optical effects ([0006]).
The applicant argues that EP' 118 does not disclose out-of-plane magnetization, one skilled in the art would not be incited by EP' 118 to make the magnetic element having an out-of-plane magnetization in order to solve the technical problem actually solved by the invention, and cannot expect the technical effect thereof. The presence of the above surprising beneficial effect can also be demonstrated by a comparison of Figs. 1, 2 and 5 (conventional in-plane magnetization) and Figs. 3, 4 and 6-8 (according to the present invention, i.e. out-of-plane magnetization) of the present application. 
The Examiner respectfully submits that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Examiner submits that EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2). Thus, the pigment of EP’118 can be read on the claimed pigment. EP’118 discloses that it is desirable to be able to align pigment flakes in a desired orientation to achieve various optical effects ([0006]). A reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
Applicant argues that since the pigment has an out-of- plane magnetization, the pigment orientation can be controlled such that one stack of layers is constantly looking upwards and the other is constantly looking downwards (paragraph [0017]). Thus, the objective technical problem can be formulated as the provision of an effect pigment, which leads to an enhanced control of a resulting optical effect.
The Examiner respectfully submits that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Examiner submits that EP’118 discloses although embodiments with stripes of magnetic material would not require the flakes to be in any specific shape to allow magnetic alignment of the flake, it may be desirable to pattern the flake to have a long axis generally parallel to the magnetic stripes ([0030] and Figure 2). 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731